In the Missouri Court of Appeals
                        Eastern District
                                                DIVISION THREE

JENNIFER R. ROGERS,                                     )        No. ED108348
                                                        )
                             Appellant,                 )        Appeal from the Circuit Court
                                                        )        of Jefferson County
vs.                                                     )
                                                        )        Honorable Victor J. Melenbrink
STATE OF MISSOURI,                                      )
                                                        )
                             Respondent.                )        FILED: October 20, 2020

                                                     Introduction

           Jennifer R. Rogers (“Rogers”) appeals from the motion court’s judgment denying her

amended Rule 24.0351 motion for post-conviction relief without an evidentiary hearing. Rogers

brings three points on appeal, alleging ineffective assistance of plea counsel as well as clear error

by the motion court in failing to rule on every claim in her amended motion for post-conviction

relief. Because the motion court only ruled on three of the four claims raised in Rogers’s

amended motion, the judgment is not final for purposes of appeal. Accordingly, we dismiss the

appeal and remand the cause to the motion court for further proceedings consistent with this

opinion.




1
    All Rule references are to Mo. R. Crim. P. (2019), unless otherwise indicated.
                                      Factual and Procedural History

          The incident underlying this appeal involved Rogers entering her ex-boyfriend’s home

and taking his dog in 2015. The State charged Rogers with one count of receiving stolen

property and one count of first-degree trespassing. The State issued a warrant for Rogers’s

arrest.

          Following a probable-cause hearing and arraignment waiver, Rogers pleaded guilty on

both counts pursuant to a plea agreement.

          The sentencing court sentenced Rogers to concurrent terms of four years on count one in

the Missouri Department of Corrections (“MDC”) and six months on count two in the county

jail, but suspended execution of the sentences and placed Rogers on supervised probation. After

a probation revocation hearing determined that Rogers violated the terms of her probation, the

sentencing court executed Rogers’s previously suspended sentences. Rogers was delivered into

the custody of the MDC, and thereafter Rogers moved for post-conviction relief under Rule

24.035. Rogers was placed on supervised probation in March 2020.

          In her amended Rule 24.035 motion, Rogers alleged four claims seeking post-conviction

relief: (1) plea counsel was ineffective for leading her to believe that she would not be required

to serve her sentence in the custody of the MDC; (2) plea counsel was ineffective for leading her

to believe at her probation revocation hearing that she would not be required to serve forty

percent of her four-year sentence; (3) plea counsel was ineffective for failing to adequately

investigate and depose the State’s witnesses; and (4) plea counsel was ineffective for coercing

her into entering a plea of guilty.

          Subsequently, the motion court issued its judgment denying Rogers’s Rule 24.035 motion

without an evidentiary hearing. The motion court ruled on Rogers’s claims in three enumerated




                                                    2
sections: (1) the record refuted Rogers’s first claim that plea counsel was ineffective for failing

to inform her of the possibility of her sentence being executed in the MDC; (2) Rogers’s second

claim that plea counsel was ineffective during her probation revocation hearing was not

cognizable in a motion for post-conviction relief following a guilty plea; and (3) the record

refuted Rogers’s third claim that plea counsel was ineffective for failing to investigate witnesses.

The motion court’s judgment did not mention Rogers’s fourth claim that plea counsel allegedly

coerced Rogers into pleading guilty. Rogers now appeals.

                                         Points on Appeal

       In Point One, Rogers asserts the motion court erred in denying her Rule 24.035 motion

without an evidentiary hearing because her plea was unknowing, unintelligent, and involuntary

as plea counsel was ineffective in leading her to believe that she would not be required to serve

her sentence in the MDC’s custody. In Point Two, Rogers contends the motion court erred in

denying her Rule 24.035 motion without an evidentiary hearing because plea counsel was

ineffective in failing to adequately investigate and depose one of the State’s witnesses. In Point

Three, Rogers maintains the motion court clearly erred in failing to acknowledge, adjudicate, or

dispose of every claim raised in her Rule 24.035 motion.

                                             Discussion

       Preliminarily, both Rogers and the State direct us to consider whether the judgment from

which Rogers appeals is a final, appealable judgment.

       In order for this Court to review an appeal, the appeal must be taken from a final

judgment. Green v. State, 494 S.W.3d 525, 527–28 (Mo. banc 2016) (superseded by rule on

other grounds as stated in Creighton v. State, 520 S.W.3d 416, 422 n.8 (Mo. banc 2017)) (citing

Ndegwa v. KSSO, LLC, 371 S.W.3d 798, 801 (Mo. banc 2012)). “A final judgment is one that




                                                  3
resolves all claims and issues in a case, leaving nothing for future determination.” Id. at 527

(citing Mo. R. Civ. P. 74.01(b) (2016); Ndegwa, 371 S.W.3d at 801). Because “[a] final

judgment is a prerequisite for appeal,” we are obligated to dismiss an appeal for lack of a final

judgment. Id. at 527–28 (citing Ndegwa, 371 S.W.3d at 801).

       In the context of a motion for post-conviction relief, when the “motion court’s judgment

indicates that the [motion] court did not acknowledge, adjudicate, or dispose” of all the claims

raised in the motion, it is not a final judgment under Mo. R. Civ. P. 74.01, and we are mandated

to dismiss the appeal without considering its merits. Id. at 532–33; see, e.g., Tresler v. State, 590
S.W.3d 428, 431–32 (Mo. App. E.D. 2019) (dismissing appeal from a non-final judgment

denying post-conviction relief because the motion court failed to adjudicate all of the claims

raised in the motion for post-conviction relief); Harshman v. State, 538 S.W.3d 375, 378 (Mo.

App. W.D. 2018) (same); Conn v. State, 564 S.W.3d 386, 387 (Mo. App. E.D. 2018) (same).

       Here, Rogers raised four distinct claims in her Rule 24.035 amended motion for post-

conviction relief: (1) plea counsel was ineffective for leading her to believe that she would not be

required to serve her sentence in the custody of the MDC; (2) plea counsel was ineffective for

leading her to believe at her probation revocation hearing that she would not be required to serve

forty percent of her four-year sentence; (3) plea counsel was ineffective for failing to adequately

investigate and depose the State’s witnesses; and (4) plea counsel was ineffective for coercing

her into entering a plea of guilty. In its findings of fact and conclusions of law, the motion court

ruled on only three of Rogers’s four claims. Specifically, the motion court discussed and denied

each of Rogers’s first three claims, but the motion court did not mention Rogers’s fourth claim

that she was coerced to plead guilty. Because Rogers’s fourth claim of coercion is a distinct

claim that must be ruled upon in order for the motion court’s judgment to acknowledge,




                                                  4
adjudicate, or dispose of all claims raised in the Rule 24.035 amended motion, we must find the

motion court’s judgment is not a final, appealable judgment. See Green, 494 S.W.3d at 527

(citing Mo. R. Civ. P. 74.01(b); Ndegwa, 371 S.W.3d at 801); Conn, 564 S.W.3d at 387 (internal

citation omitted) (finding that while the motion court addressed and denied the claims in the Rule

24.035 amended motion regarding the length of the movant’s sentence and ineffective assistance

of trial counsel, dismissal was required by the motion court’s failure to adjudicate the amended

motion’s claim that the first-degree assault conviction was not supported by the record).

Consequently, we are mandated to dismiss the appeal for lack of a final judgment. See Green,
494 S.W.3d at 528 (citing Ndegwa, 371 S.W.3d at 801); Conn, 564 S.W.3d at 387. On remand,

we direct the motion court to rule on all claims in the motion for post-conviction relief.

                                            Conclusion

       The appeal is dismissed, and the cause is remanded to the motion court for further

proceedings consistent with this opinion.



                                                      _______________________________
                                                      KURT S. ODENWALD, Judge
Angela T. Quigless, P.J., concurs.
James M. Dowd, J., concurs.




                                                 5